 1   PRISON LAW OFFICE
     DONALD SPECTER (83925)
 2
     STEVEN FAMA (99641)
     ALISON HARDY (135966)
     SARA NORMAN (189536)
 3   RANA ANABTAWI (267073)
     SOPHIE HART (321663)
 4   1917 Fifth Street
     Berkeley, California 94710
 5   Telephone: (510) 280-2621
     Fax: (510) 280-2704
     dspecter@prisonlaw.com
 6   Attorneys for Plaintiffs
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10
                                      OAKLAND DIVISION
11
     MARCIANO PLATA, et al.,
12                                                     Case No. 4:01-cv-1351 JST
                   Plaintiffs,
13
            v.                                         PLAINTIFFS’ OPPOSITION TO
                                                       DEFENDANTS’ APPLICATION FOR
14   GAVIN NEWSOM., et al.,                            AN EXTENSION OF TIME TO
                                                       COMPLY WITH DEADLINE TO
15                 Defendants.                         PREPARE ISOLATION AND
                                                       QUARANTINE SPACE
16                                                     FOR OCCUPANCY

17

18
            Plaintiffs oppose Defendants’ request for additional time to comply, at thirteen of
19
     the 35 prisons, with this Court’s July 22, 2020 Order (ECF No. 3401) to set aside
20
     quarantine and isolation space for use in the event of a COVID-19 outbreak.1 We do so
21
     because the risk of significant harm to Plaintiffs at those thirteen prisons is simply too
22
     great to permit further compliance delays. Thousands of people became infected and
23
     1
       Specifically, Defendants seek an extension of the requirement at page 4, lines 14-15 of
24   the July 22 Order that required that by September 2 they set aside all bed space identified
     in accord with the process set forth at page 4, lines 6-13 of that Order.
25                                                 1
                                            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ APPLICATION
26                                                                PLATA V. NEWSOM, NO. C01-1351 JST
 1   dozens of people died at prisons, including San Quentin, California Institution for Men,

 2   and Avenal State Prison, where COVID-19 spread rapidly, in large part because those
 3   prisons lacked adequate quarantining and isolation space. The need for available space to
 4
     adequately respond to outbreaks at every prison is critical, and it is urgent.
 5
            To address this issue, this Court ordered the parties to meet and confer with the
 6
     Receiver in early July regarding the need for sufficient space at each prison to permit the
 7
     isolation and quarantine of patients, consistent with public health guidance, in the event
 8
     of a COVID-19 outbreak. ECF 3381. The parties ultimately submitted different
 9
     proposed orders to identify and set aside space. The Experts for both parties concurred
10
     that setting aside space for isolation and quarantine in the event of an outbreak is
11

12   necessary. See ECF No. 3391-1¶ 5 (Decl. of Adam Lauring) [“Without adequate space to

13   accomplish . . . separation, minor outbreaks can quickly flare up to a disastrous level”]

14   and ECF No. 3398-1 ¶ 10 (Dec. of Anne Spaulding) [“it is important to have space

15   available for quarantine and isolation purposes in the event of an outbreak of COVID-19
16   in CDCR’s prisons”].
17
            On July 22, finding that there was “no dispute” that each prison must allocate and
18
     set aside isolation and quarantine space, and that there was “no reason to delay
19
     implementation” of that plan, this Court ordered Defendants to identify at least 100 beds
20
     at every prison by August 5, to assess whether additional beds were required to respond
21
     to a COVID-19 outbreak by August 19, and, by September 2, to have those spaces ready
22
     for occupancy. ECF No. 3401 at 4-5.
23
            Defendants provided their assessment of additional beds for the 35 prisons to
24

25                                                 2
                                            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ APPLICATION
26                                                                PLATA V. NEWSOM, NO. C01-1351 JST
 1   Plaintiffs on August 27. See ECF 3439-2 (Exhibit A to Gipson Declaration). These are

 2   the beds that Defendants were required to have vacated by September 2. However, on
 3   September 1, Defendants asked Plaintiffs to stipulate to an order extending the
 4
     compliance date. Noting the substantial risk to Plaintiffs in the event of an outbreak at
 5
     any of the prisons, and the availability of additional options to Defendants, including the
 6
     option of releasing additional people from prison, Plaintiffs did not agree to the
 7
     extension.
 8
            On September 2, Defendants asked this Court to extend the deadline for
 9
     compliance to September 25 for ten prisons, and to October 31 for three additional
10
     prisons. Defendants asserted that, at those thirteen prisons, the spaces identified for
11

12   quarantine and isolation cannot be made ready for occupancy until CDCR transfers

13   people to other prisons. ECF No. 3439 at 2.

14          The only evidence offered to support their position is a declaration from Connie

15   Gipson, Director of CDCR’s Division of Adult Institutions, stating that “inmate transfers
16   will be required to open up some of the identified spaces needed” for quarantine and
17
     isolation, and that the transfers would be done with the cooperation of the Receiver, in
18
     compliance with the matrix. ECF No. 3439-2 at ¶ 2. According to Ms. Gipson, for three
19
     of the prisons, California Medical Facility, California Institution for Men and California
20
     State Prison—Los Angeles, the people who must be transferred will be difficult to place
21
     at other prisons because of “their disability, medical, and mental health status.” Id. at ¶ 6.
22
     Defendants claim that, pending the transfers, the thirteen prisons have “a substantial
23
     amount” of quarantine and isolation space ready for occupancy. ECF 3439 at 2-3.
24

25                                                 3
                                            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ APPLICATION
26                                                                PLATA V. NEWSOM, NO. C01-1351 JST
 1           In fact, Defendants’ chart showing the quarantine and isolations space Defendants

 2   have reserved, at least eight of the thirteen prisons have vacated only half or less than half
 3   of the space Defendants deem necessary to respond to an outbreak.2 ECF 3439 at 5-7.
 4
     Indeed, at one prison, Sierra Conservation Center, no space has yet been vacated, leaving
 5
     the prison with no available space for quarantine or isolation of patients who have, or
 6
     have been exposed to, COVID-19. Id. at 7. Defendants must expedite their efforts to
 7
     ensure that these spaces are promptly emptied and prepared for occupancy for the next
 8
     round of outbreaks.
 9
             Regarding the amount of time Defendants will require to empty the identified
10
     spaces, Defendants have provided no information regarding the number of people who
11

12   they believe must be transferred out of each prison in order to vacate those buildings. A

13   request for an extension of this kind must, we submit, be supported by specific evidence,

14   not general assertions entirely devoid of factual foundation. Cf. Walker v Sumner, 917

15   F.2d 382, 386 (“Prison authorities cannot rely on general or conclusory assertions to
16   support their policies”).
17
             Plaintiffs respectfully request that this Court deny Defendants’ application, and
18
     order immediate compliance with the July 22 Order requiring that isolation and
19
     quarantine space be available for occupancy at all 35 prisons.
20

21

22

23

24   2
      Avenal State Prison, Calipatria State Prison, Centinela State Prison, Chuckawalla Valley State Prison, High Desert
     State Prison, Sierra Conservation Center, Wasco State Prison, and California Institution for Men.
25                                                            4
                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ APPLICATION
26                                                                         PLATA V. NEWSOM, NO. C01-1351 JST
 1                              Respectfully submitted,

 2
     DATED: September 8, 2020   PRISON LAW OFFICE
 3

 4
                                By: Alison Hardy
 5                                  Donald Specter
                                    Steven Fama
 6                                  Alison Hardy
                                    Sara Norman
 7                                  Rana Anabtawi
                                    Sophie Hart
 8
                                Attorneys for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                     5
                                PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ APPLICATION
26                                                    PLATA V. NEWSOM, NO. C01-1351 JST
